123 P.3d 378 (2005)
202 Or. App. 665
STATE of Oregon, Respondent,
v.
Ronnie LEE, Jr., aka Ronnie Lee, Appellant.
0311-35840; A124834.
Court of Appeals of Oregon.
Submitted on Record and Briefs September 30, 2005.
Decided November 16, 2005.
Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, and Ernest G. Lannet, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Erika L. Hadlock, Assistant Solicitor General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and LINDER and WOLLHEIM, Judges.
PER CURIAM.
Defendant was convicted of second-degree assault, ORS 163.175, attempted first-degree assault, ORS 161.405 and ORS 163.185, coercion, ORS 163.275, and unlawful use of a weapon, ORS 166.220. On the conviction for second-degree assault, the court imposed an upward departure sentence of 144 months' imprisonment and 36 months' post-prison supervision based on its findings that defendant was persistently involved in similar offenses and incarceration and probation had not deterred his conduct. On appeal, defendant argues that, under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the court erred in imposing a departure sentence based on facts that were not admitted by defendant nor found by a jury.
Although defendant did not advance such a challenge below, he argues that the sentence should be reviewed as plain error. Under our decision in State v. Perez, 196 Or.App. 364, 102 P.3d 705 (2004), rev. allowed, 338 Or. 488, 113 P.3d 434 (2005), the sentence is plainly erroneous. For the reason set forth in Perez, we exercise our discretion to correct the error.
Sentences vacated; remanded for resentencing; otherwise affirmed.